 1
 2
 3
 4
 5                                     DISTRICT COURT OF GUAM
 6                                        TERRITORY OF GUAM
 7
 8   GABRIEL H. T. LAU,                     ) CIVIL CASE NO. 19-00123
                                            )
 9               Plaintiff,                 )
                                            )
10               vs.                        )
                                            )
11   MANDY YIN MAN HO,                      ) REPORT AND RECOMMENDATION
                                            )
12               Defendant.                 )
                                            )
13   _______________________________________)
14           Before the court is Plaintiff’s July 30, 2019 application to proceed in this action without
15   prepaying fees or costs.
16           The court has thus reviewed Plaintiff’s Initial Complaint, Amendment, and his
17   Application to Proceed without Prepaying Fees and Costs (In Forma Pauperis).
18           In his Application, Plaintiff discloses that he receives $580 per month from S.S.D.I. and
19   has $1,000.00 in cash or in his checking and savings account. He also states that he has a Scion
20   XD automobile. In addition, Plaintiff states that he has no housing, transportation, utilities, or
21   loan payments.
22           Based upon his income and assets, Plaintiff does not appear to qualify as an individual
23   who can proceed herein without paying the filing fee.
24           However, the court notes that Plaintiff cites no ground to establish federal jurisdiction by
25   this court over his filed civil action. Plaintiff does not state in his Initial Complaint or the
26   Amendment that the complaint before the court involves a federal question at issue or that there
27   is diversity jurisdiction which meets the amount in controversy thresh hold of the statute or the
28   sum of $75,000.00.
     .
 1           In the absence thereof, the court must recommend that Plaintiff’s Initial Complaint and
 2   Amendment be dismissed subject to Plaintiff’s ability to amend the Initial Complaint if he is
 3   able to allege a basis for federal jurisdiction.
 4           Even though the court finds that Plaintiff does not qualify to file this action in forma
 5   pauperis, the court also finds it inequitable to require Plaintiff to pay a filing fee for a complaint
 6   which on its face fails to establish federal jurisdiction. If Plaintiff is able to amend his Initial
 7   Complaint to allege federal jurisdiction, he should then be required to pay the filing fee and
 8   other fees and costs herein.
 9           It is so recommended.
10
11                                                                  /s/ Joaquin V.E. Manibusan, Jr.
                                                                        U.S. Magistrate Judge
12                                                                  Dated: Aug 05, 2019
13
14                                                 NOTICE
15          Failure to file written objections to this Report and Recommendation within
     fourteen (14) days from the date of its service shall bar an aggrieved party from attacking such
16   Report and Recommendation before the assigned United States District Judge. 28 U.S.C. §
     636(b)(1)(B).
17
18
19
20
21
22
23
24
25
26
27
28

                                                    Page -2-
